DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 30 August 2021.

The application has been amended as follows: 


IN THE CLAIMS

1. (Currently amended) A sliding member including a base member and a hard carbon coating that is formed on the base member and has a hydrogen content of 3 atomic % or less and a thickness of 3 m or more; 

wherein the HM and the HIT are measured according to nano-indentation hardness testing methods specified in International Standard IS014577-1:2015, and 
wherein the hard carbon coating is formed by an ion plating process with a bias voltage of -50 V or more to 0 V or less and an arc discharge current of 50 A or more to 200 A or less, and the process is intermittently paused to suppress a temperature rise of the base member.

END OF EXAMINER’S AMENDMENT

Allowable Subject Matter
Claim 1, as amended above, and claims 2-9, as previously presented, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a sliding member having the details, as set forth in claims that include elements such as a base member and a hard carbon coating that is formed on the base member and has a hydrogen content of 3 atomic % or less and a thickness of 3 m or more; wherein, where HM represents a Martens hardness of the hard carbon coating and HIT represents an indentation hardness of the hard carbon coating, the ratio HM/HIT is 0.40 or more, the HIT is 15 GPa or more, and the HM is 6 GPa or more, and wherein the HM and the HIT are measured according to nano-indentation hardness testing methods specified in International Standard IS014577-1:2015, 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675